Citation Nr: 1223220	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-23 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis.  

2.  Entitlement to service connection for tendinitis, right elbow.

3.  Entitlement to service connection for tendinitis, left elbow.

4.  Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on initial active duty for training from March 1980 to July 1980 and was recalled to active duty from October 2004 to January 2006, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that, on his August 2008 VA Form 9, the Veteran did not expressly indicate that he was perfecting an appeal with respect to his hearing loss claim.  Nevertheless, he indicated that he wished to appeal "all of the issues listed on the statement of the case and any supplemental statements of the case" that VA had previously sent him.  Therefore, as the RO had previously issued a June 2008 statement of the case addressing the denial of the Veteran's hearing loss claim, the Board considers this issue to also be in appellate status in accordance with recent precedential case law.  See Evans v. Shinseki, 24 Vet. App. 292 (2011) (claimant who checked box on VA Form 9 indicating desire to appeal all claims listed in statement of the case (SOC) did not limit those claims before the Board of Veterans' Appeals by specifying on Form 9 arguments as to some, but not all, the claims presented in the SOC). 

As a final introductory matter, the Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011 Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is warranted with respect to the Veteran's claims for service connection for lumbar spondylosis, right and left elbow tendinitis, and hearing loss.  

First, with respect to the musculoskeletal claims, the Veteran contends that his current low back and bilateral elbow disorders were all caused or permanently aggravated during the period in which he was recalled to active duty from October 2004 to January 2006.  Significantly, he acknowledges seeking treatment for back and elbow problems prior to that period of qualifying active service.  However, the Veteran maintains that those earlier problems resolved and remained asymptomatic until he incurred multiple heavy lifting injuries during his deployment in Afghanistan.  

In support of his assertions, the Veteran has submitted several years' worth of medical reports from a private physician (A. E. Smith, M.D.), who treated him for low back and elbow complaints prior to his Afghanistan tour of duty.  Specifically, in medical reports dated in May 2000 and May 2001, that private physician determined that the Veteran's low back symptoms warranted diagnoses of lumbar radiculitis and lumbar spondylosis, respectively.  Then, in a January 2003 medical report, that physician private determined that the Veteran's bilateral elbow pathology was suggestive of medial epicondylitis.

The record thereafter shows that, following his recall to active duty, the Veteran sought treatment in February 2005 for low back pain, which he attributed to a heavy lifting injury.  At that time, it was noted that the Veteran had history of L4-5 lumbar fusion, which preexisted his current period of active service.  He subsequently sought treatment in August 2005 for elbow pain, which was assessed as left lateral epicondylitis.

Following his discharge from active duty, the Veteran underwent an August 2006 VA medical examination in which he acknowledged a history of low back injury dating back to a civilian on-the-job injury incurred in 1995.  The Veteran further acknowledged that the persistently worsening nature of this condition had led him to seek extensive clinical testing and to ultimately undergo surgery (laminectomy with fusion of the L4-L5) at the University of Alabama Hospital in Birmingham.  Thereafter, the Veteran maintained, his lower back had remained relatively asymptomatic until he reentered the active service and injured himself in Afghanistan.  

With respect to his elbow problems, the Veteran informed the August 2006 VA examiner of his 2005 in-service heavy lifting injury, but did not report his prior history of treatment for medial epicondylitis.

Contemporaneous clinical testing yielded diagnoses of chronic lower back strain with radiuclopathy, status post laminectomy, and bilateral elbow tendinitis.  Significantly, however, the examiner offered no opinions as to whether those conditions preexisted the Veteran's second period of active service and, if so, whether they had undergone a permanent worsening in service.  Nor did that examiner otherwise opine as to whether the Veteran's current low back and elbow problems were service-related.

In light of the facts of this case, the Board finds it helpful to address the particular VA legal provisions governing preexisting conditions.  Those provisions state that that every Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  Moreover, when determining whether a defect, infirmity, or disorder is "noted" at entrance, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 C.F.R. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Significantly, the United States Court of Appeals for Veterans Claims (Court) has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238, 246 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  

Moreover, the Court has held that the presumption of soundness upon entry into service may not be rebutted without "contemporaneous clinical evidence or recorded history" in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In this regard, a higher court has subsequently explained the Miller decision by noting that "[n]othing in the court's opinion suggests that without such evidence the presumption can never be rebutted," emphasizing that any such determination must consider "how strong the other rebutting evidence might be."  Harris v. West, 203 F.3d 1347, 1351 (Fed. Cir. 2000).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious and manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

In addition to the foregoing, it is important to note that the presumptions of soundness and aggravation are not applicable to a claimant seeking service connection based on a period of active duty for training or inactive duty for training.  In such instances, service connection will only be warranted if the evidence shows 'both that a worsening of the condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training.'  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).  

Moreover, the Board considers it important to point out, for the purposes of this appeal, that the presumption of soundness does not attach unless there is evidence of an examination prior to the period of relevant service.  Id. at 45.

Applying the above provisions to the facts of the instant case, the Board recognizes that the Veteran had many years of service in Army National Guard, which included multiple periods of active duty and inactive duty training.  Significantly, however, the disabilities at issue in this appeal were all allegedly caused or aggravated during his period of active duty service in Afghanistan.  Nevertheless, the Board is uncertain whether the presumption of soundness would, in fact, extend to the Veteran's deployment in Afghanistan as it is unclear from the current record whether he was afforded an examination in conjunction with his recall to active duty in October 2004.  

In this regard, the Board observes that, while the service treatment records corresponding to the Veteran's Afghanistan service have been associated with his claims folder, no prior records from his initial period of active duty for training or his ensuing years of Army National Guard service appear to have been requested or obtained.  The Board considers these outstanding records to be crucial to the Veteran's claim as they could conceivably show whether or not he was afforded a comprehensive examination prior to his Afghanistan deployment.  Without access to such an examination report, the Board is unable to determine the appropriate legal standard to apply in adjudicating the Veteran's claims or whether new examinations or other additional development are necessary in order to comply with VA's duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. §§ 3.159(c)(2),  3.159(c)(4) McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds that efforts should be made to obtain all outstanding service treatment and National Guard records.

Next, it appears that pertinent private medical records may also be outstanding.  As discussed above, the Veteran reported during his prior VA examination that he had undergone lumbar surgery at the University of Alabama Hospital in the mid-1990s.  Significantly, however, the hospital reports from that operation do not appear to be associated with his claims folder.  Nor are such reports available in his Virtual VA file, which, as noted above, is considered part of the constructive record.  Therefore, as such hospital reports are highly pertinent to the Veteran's low back claim, efforts to obtain them should be made on remand.  38 U.S.C.A. § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005) (VA's duty to assist includes making reasonable efforts to obtain relevant records, including private records, as long as the claimant adequately identifies those records and authorizes the Secretary to obtain them).  

Additionally, it remains unclear from the current record whether the Veteran has had any follow-up appointments with the private clinician (A.E. Smith, M.D.) who treated him for low back and elbow problems prior to his second period of active service.  Accordingly, the Board finds that, on remand, the Veteran should be asked to identify whether he has sought additional relevant treatment with this physician, or with any other private health-care provider.  Then, after obtaining the appropriate authorization, any outstanding records from the identified providers should be obtained for consideration in this appeal.  38 U.S.C.A. § 5103A(b)(1); Loving, 19 Vet. App. at 101-02.

Turning to the Veteran's hearing loss claim, the Board notes that he has reported a history of hearing loss attributable to in-service noise exposure.  The Board observes that the Veteran is competent to attest to such exposure, which falls within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Board finds the Veteran's account of such exposure to be credible as it comports with his documented service in support of Occupation Enduring Freedom.  Nevertheless, in order to establish service connection, there still must be evidence of a current disability and a demonstrable nexus between that disability and the Veteran's in-service acoustic trauma.

In an effort to determine whether such a nexus exists, the RO previously scheduled the Veteran for an August 2006 VA examination, which yielded a diagnosis of high-frequency sensorineural hearing loss, bilaterally.  However, the examining VA audiologist declined to provide an opinion as to whether or not that current disability was related to his Afghanistan service.  Consequently, the RO returned the Veteran's claims folder to that examiner for an opinion as to the etiology of his current hearing loss.  In response, the examiner acknowledged that the Veteran had been assessed with hearing loss in December 2005, during his tour of duty in Afghanistan.  Nevertheless, the examiner indicated that she could not render an etiological opinion without resorting to mere speculation as she lacked access to any pre-enlistment examination reports and, thus, could not determine whether or not the Veteran had been audiologically sound on entry.

As noted above, the Board has determined that it is necessary to remand the case to obtain the Veteran's complete service and National Guard treatment records in connection with his other pending claims.  Thus, after obtaining those outstanding records, and taking into account the audiologist's aforementioned findings, the RO should consider whether a follow-up VA examination or etiological opinion is needed with respect to the Veteran's hearing loss claim or whether that claim can be readjudicated based on the augmented record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all service treatment records corresponding to the Veteran's period of initial active duty for training from March 26, 1980, to July 8, 1980, to specifically include all examination reports rendered in connection with his initial enlistment into service.

2.  Obtain and associate with the claims folder all outstanding National Guard service treatment records, to specifically include all examination reports rendered in connection with the Veteran's recall to active duty in Afghanistan in October 2004.

3.  All attempts to fulfill the development in steps 1 and 2 should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

He should also be notified that he can submit alternate sources of evidence to substitute for any missing service treatment records.  

4.  After securing any necessary authorization from the Veteran, obtain copies of all medical records pertaining to his identified low back surgery (laminectomy with fusion of the L4-L5) at the University of Alabama Hospital in Birmingham during the mid-1990s.  Then, afford the Veteran the opportunity to identify all other private health-care providers, to specifically include A.E. Smith, M.D., who have treated him for low back and elbow symptoms, as well as hearing loss.  After securing any additional necessary authorizations, obtain all identified treatment records pertaining to assessment and treatment of the claimed disabilities that have not already been associated with the claims folder.  All reasonable attempts should be made to obtain any outstanding VA and private records.  If any of those records cannot be obtained after reasonable efforts have been exhausted, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims folder.  Notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide any such records in his own possession, in accordance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Next, consider whether any additional development is needed, to include whether additional VA examinations and/or opinions are necessary in order to fully and fairly assess the merits of the Veteran's low back, bilateral elbow, and hearing loss claims as a consequence of the actions taken in the paragraphs above. 

Then, following completion of such additional development as warranted, readjudicate the Veteran's claims, considering all applicable rating criteria.  If any aspect of the decision remains adverse to the Veteran, a supplemental statement of the case must be provided.  Then, after the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


